PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
MALLOY et al.
Application No. 15/746,053
Filed: 19 Jan 2018
For: SCALE CONDITIONING PROCESS FOR ADVANCED HIGH STRENGTH CARBON STEEL ALLOYS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed October 25, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Patrick J. Daugherty appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on April 28, 2021. The issue fee was timely paid on July 13, 2021.  Accordingly, the application became abandoned on July 14, 2021.  The Office mailed a Notice of Abandonment on July 19, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oaths or declarations for James C. Malloy and Louis Pignotti that are in compliance with 37 CFR 1.63; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  


Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 






/JOANNE L BURKE/Lead Paralegal Specialist, OPET